                                          1   Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                          2
                                              KAZEROUNI LAW GROUP, APC
                                          3   6069 South Fort Apache Road, Suite 100
                                              Las Vegas, Nevada 89148
                                          4
                                              Phone: (800) 400-6808 x7
                                          5   FAX: (800) 520-5523
                                              mkind@kazlg.com
                                          6
                                              Sara F. Khosroabadi, Esq.
                                          7   Nevada Bar No.: 13703
                                          8   HYDE & SWIGART
                                              6069 South Fort Apache Road, Suite 100
                                          9   Las Vegas, Nevada 89148
                                         10   Phone: (619) 233-7770
                                              FAX: (619) 297-1022
                                         11   sara@westcoastlitigation.com
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12   David H. Krieger, Esq.
       Las Vegas, Nevada 89148




                                         13   Nevada Bar No.: 9086
                                              HAINES & KRIEGER, LLC
                                         14   8985 S. Eastern Avenue, Suite 350
                                         15   Henderson, Nevada 89123
                                              Phone: (702) 880-5554
                                         16   FAX: (702) 385-5518
                                         17   dkrieger@hainesandkrieger.com
                                              Attorneys for Plaintiffs Karla Gonzalez and
                                         18   Jaime Retiguin Barba, Sr.
                                         19
                                         20
                                                                     UNITED STATES DISTRICT COURT
                                                                          DISTRICT OF NEVADA
                                         21
                                         22         Karla Gonzalez and Jaime                          Case No.: 2:16-cv-02909-MMD-VCF
                                                    Retiguin Barba Sr.,
                                         23                                                           Stipulation regarding Plaintiff’s
                                         24                                 Plaintiffs,               motion in limine
                                                    v.
                                         25
                                         26         Allied Collection Services, Inc.,
                                         27                                 Defendant.
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION                                         !1                CASE NO.: 2:16-cv-02909-MMD-VCF
                                          1                                            STIPULATION
                                          2             On April 24, 2019, Plaintiff’s counsel informed defense counsel that Plaintiff
                                          3   intended to file a motion in limine to exclude any reference to Plaintiff being
                                          4   entitled her attorney fees at trial since “[t]he award of attorneys’ fees is a matter of
                                          5   law for the judge, not the jury.” Brooks v. Cook, 938 F.2d 1048 (9th Cir. 1991).
                                          6             On April 26, 2019, the parties met and conferred, through counsel, on
                                          7   Plaintiff’s intent to file the motion in limine. On the same date, Defendant, through
                                          8   counsel, agreed with Plaintiff’s position.
                                          9             IT IS THEREFORE STIPULATED between the Parties that any reference to
                                         10   Plaintiff’s ability to recover her attorney’s fees in this matter will be excluded from
                                         11   trial.
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12            DATED this 21st day of May 2019.
       Las Vegas, Nevada 89148




                                         13       KAZEROUNI LAW GROUP, APC
                                         14
                                                  By: /s/ Michael Kind
                                         15       Michael Kind
                                                  6069 South Fort Apache Road, Suite 100
                                         16
                                                  Las Vegas, Nevada 89148
                                         17       Attorneys for Plaintiffs
                                         18
                                                  THE LAW OFFICE OF VERNON NELSON
                                         19
                                         20       By: /s/ Vernon A. Nelson
                                                  Vernon A. Nelson, Jr., Esq.
                                         21
                                                  9480 S. Eastern Ave., Ste. 244
                                         22       Las Vegas, NV 89123
                                                  Attorneys for Defendant
                                         23
                                                                                        IT IS SO ORDERED.
                                         24
                                         25
                                         26                                             UNITED STATES DISTRICT JUDGE
                                         27
                                                                                        Dated: _____________________________
                                                                                               May 21, 2019
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION                                         !2                CASE NO.: 2:16-cv-02909-MMD-VCF
                                          1                                  CERTIFICATE OF SERVICE
                                          2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                          3   Procedure that on May 21, 2019, the foregoing Stipulation was served via CM/ECF
                                          4   to all parties appearing in this case.
                                          5
                                          6                                             KAZEROUNI LAW GROUP, APC
                                          7
                                                                                        By: /s/ Michael Kind
                                          8                                             Michael Kind
                                                                                        6069 South Fort Apache Road, Suite 100
                                          9
                                                                                        Las Vegas, Nevada 89148
                                         10
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12
       Las Vegas, Nevada 89148




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                               ______________________________________________________________________________________________________
                                              STIPULATION                                         !3                CASE NO.: 2:16-cv-02909-MMD-VCF
